[Cite as Disciplinary Counsel v. Pullins, ___ Ohio St.3d ___, 2014-Ohio-3794.]




                         DISCIPLINARY COUNSEL v. PULLINS.
[Cite as Disciplinary Counsel v. Pullins, ___ Ohio St.3d ___, 2014-Ohio-3794.]
   (No. 2010-0851—Submitted August 20, 2014—Decided September 5, 2014.)
                           ON PETITION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
June 21, 2013, of a petition for reinstatement by respondent, Scott Pullins,
Attorney Registration No. 0076809. In accordance with Gov.Bar R. V(10)(F),
respondent’s petition for reinstatement was referred to the Board of
Commissioners on Grievances and Discipline. The board filed its final report in
this court on June 9, 2014, recommending that respondent be reinstated to the
practice of law in Ohio. No objections to the final report were filed.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Scott
Pullins, last known address in Mount Vernon, Ohio is reinstated to the practice of
law in Ohio.
        {¶ 3} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $725.38, less the deposit of $500, for a total
balance due of $225.38, which costs shall be payable to this court by cashier’s
check or money order on or before 90 days from the date of this order. It is
further ordered that if these costs are not paid on or before 90 days from the date
of this order, interest at the rate of 10 percent per annum shall accrue as of 90
days from the date of this order, and the matter may be referred to the attorney
general for collection.      It is further ordered that respondent is liable for all
collections costs pursuant to R.C. 131.02 if the debt is certified to the attorney
general for collection. It is further ordered that if costs are not paid in full on or
                              SUPREME COURT OF OHIO




before 90 days from the date of this order, respondent may be found in contempt
and suspended until all costs and accrued interest are paid in full.
       {¶ 4} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Clients’ Security Fund awards any amount against respondent pursuant to
Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of that award.
       {¶ 5} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings. All case documents are subject to Sup.R. 44 through 47,
which govern access to court records.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                           2